DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This Office Action is sent in response to Applicant's Communication received on July 10, 2020 for application number 16/071,874. This Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and claims.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/09/2018 and 12/17/2019 were submitted in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Priority
4.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been filed in parent Application No. DE 10 2016 200 905.2 filed on January 22, 2016.

Election/Restrictions
Applicant's election with traverse of Group I- Claims 1-4, 6-7 and 9-12 in the reply filed on July 10, 2020 is acknowledged.  Further on, Applicant’s arguments are found persuasive. Accordingly, claims 1-12 are rejoined and the restriction requirement is withdrawn.



Disposition of Claims
     Claims 1-12 are pending in this application.
     Claims 1-12 are rejoined.
     Claims 1-12 are rejected.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting high-pressure generation element” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the projecting connection element" in “…the planar connection element of the flange part engages in a form-fitting manner with the projecting connection element of another flange part…” and “…the projecting connection element of the flange part engages in a form-fitting manner with the planar connection element of the other flange part…”.  There is insufficient antecedent basis for this limitation in the claim. In order to advance prosecution, both terms "the projecting connection element" will be interpreted and read as "a projecting connection element" in both “…the planar connection element of the flange part engages in a form-fitting manner with a projecting connection element of another flange part…” and “…a projecting connection element of the flange part engages in a form-fitting manner with the planar connection element of the other flange part…”.
Claim 3 recites the limitation “…wherein the two flange connection regions of a flange part are configured so as to be mutually identical…” renders the claim undefined because in claim 1 there was already defined a term “a flange part” making confusing if Applicant is referring to the same element or is a new element. To advance prosecution said term will be read and interpreted as “the flange part”.
Claims 2 and 4-12 are also rejected because of their dependency on base independent claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Flo – (US 2016/0032879 A1), in view of Laepple – (US 2018/0306151 A1).

With regard to claim 1, Flo (Annotated Figures 2A-2B below) discloses a high-pressure fuel pump (10) comprising:
a housing (14) for a high-pressure generation element (not shown but implied); and
a flange (16) for fastening the housing (14) to a cylinder head and/or to a motor block of an internal combustion engine (Flo: [0002], [0023]);
wherein the flange (16) includes two mutually separated flange parts (16a, 16b) configured for encompassing in each case one circumferential part-region of the housing (14) by way of a housing receptacle clearance (18);
each of the two flange parts (16a, 16b) includes two flange connection regions (701, 702) disposed along a flange-bisecting axis opposite the housing receptacle clearance (18);
a first flange connection region (701) of a flange part (16b) includes a planar connection element (711) disposed in a first flange plane and a second flange connection region (702) of the flange part (16b) includes a connection element (26).



    PNG
    media_image1.png
    612
    856
    media_image1.png
    Greyscale

Flo Annotated Figures 2A-2B

But Flo does not specifically meet the limitation “…the connection element disposed in a second flange plane and projecting beyond the first flange plane; the planar connection element of the flange part engages in a form-fitting manner with a projecting connection element of another flange part and a projecting connection element of the flange part engages in a form-fitting manner with the planar connection element of the other flange part…”.

However, Laepple (Figs. 1-3) discloses that each flange part has a planar element and a projecting element which mate as described below:
A protective cap (10) which is composed of two protective cap parts (11a, 11b) [Interpreted at this instant as the two mutually separated flange parts
The two protective cap parts (11a, 11b) have in each case one detent hook (14), which can be engaged into an oppositely situated detent groove (15) of the other protective cap part (11b, 11a).  Alternatively, at one side, instead of a detent hook (14) and a detent groove (15), the two protective cap parts (11a, 11b) may also have a hinge which connects the two protective cap parts (11a, 11b) (Laepple [0025]).

Still further, it is noted that both Flo and Laepple discloses/teaches similar fuel pump flange connecting structures.

Regarding the motivation that one skill in the art would have to use Laepple teachings, it is noted that the protective cap formed in two parts may be composed of two entirely independent protective cap parts, which are connected to one another during the mounting process. During the mounting process, the two protective cap parts are pivoted about the pump cylinder head and are connected to one another on the opposite side in relation to the hinge by means of the detent hook that engages into the detent groove. Accordingly, the protective cap thus formed from two protective cap parts can be mounted very easily (Laepple [0005]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the fuel pump flange of Flo incorporating each flange part having a planar element and a projecting element which mate as taught by Laepple in order that the flange parts can be mounted easily during the mounting process.

With regard to claim 2, Flo in view of Laepple disclose the high-pressure fuel pump according to claim 1, and further on Flo in view Laepple
wherein the flange parts (16a, 16b) [Flo Figures 2A-2B], at least in the flange connection regions (701, 702), comprise a sheet-metal material “capable of mechanical forming”.
It has been held that the recitation that an element is “capable of” performing a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchinson, 69 USPQ 138.

With regard to claim 3, Flo in view of Laepple disclose the high-pressure fuel pump according to claim 1, and further on Flo also discloses:
wherein the two flange connection regions (701, 702) of the flange part (16b) are configured so as to be mutually identical [Flo Figures 2A-2B].

With regard to claim 4, Flo in view of Laepple disclose the high-pressure fuel pump according to claim 1, and further on Flo also discloses:
wherein the connection element (26) of at least one of the flange connection regions (701, 702) comprises a connection tab [Flo Figures 2A-2B].
Broadest definition of the term “tab” used by the Examiner is “…a small flap or strip of material attached to or projecting from something, used to hold or manipulate it…”.

With regard to claim 5, Flo in view of Laepple disclose the high-pressure fuel pump according to claim 4, and further on Flo also discloses: 
wherein the connection tab comprises a bridge element with: 
a first bridge part-region disposed in the first flange plane; and 
a second bridge part-region disposed outside the first flange plane [Flo Annotated Figures 2A-2B above].

With regard to claim 6, Flo in view of Laepple disclose the high-pressure fuel pump according to claim 1, and further on Flo in view of Laepple also discloses:
wherein the projecting connection element of one of the flange connection regions comprises a duct elevation for at least partially receiving a connection tab.

With regard to claim 7, Flo in view of Laepple disclose the high-pressure fuel pump according to claim 6, and further on Flo in view of Laepple also discloses: 
wherein the duct elevation extends parallel with the flange-bisecting axis across the entire flange connection region and is flanked by one plane region of the flange part disposed in the first flange plane.

With regard to claim 8, Flo in view of Laepple disclose the high-pressure fuel pump according to claim 6, and further on Flo in view of Laepple also discloses:
wherein the flange connection region along a longitudinal axis of the flange part is aligned so as to be substantially perpendicular to the flange-bisecting axis, in front of or behind the duct elevation, and has a clearance for shoehorning and/or levering in a part-region of a connection tab.

With regard to claim 9, Flo in view of Laepple disclose the high-pressure fuel pump according to claim 1, and further on Flo in view of Laepple
wherein: at least one connection element disposed in the second flange plane projects beyond the first flange plane and is additionally disposed at a flange connection region beside a planar connection element disposed in the first flange plane; two additional connection elements project beyond the first flange plane; and the planar connection element disposed in the first flange plane is disposed between the two additional connection elements.

With regard to claim 10, Flo in view of Laepple disclose the high-pressure fuel pump according to claim 1, and further on Flo also discloses:
wherein the housing (14) comprises an encircling protrusion on which the two flange parts (16a, 16b) are supported [Flo Annotated Figures 2A-2B above].

With regard to claim 11, Flo in view of Laepple disclose the high-pressure fuel pump according to claim 6, and further on Flo in view of Laepple also discloses: 
wherein the duct elevation rises so as to be parallel with the flange-bisecting axis and centric in the flange connection region and is flanked by one plane region of the flange part that is disposed in the first flange plane.

With regard to claim 12, Flo in view of Laepple disclose the high-pressure fuel pump according to claim 1, and further on Flo in view of Laepple also discloses:
wherein the housing includes a groove complementary to one support region of the respective flange part and in which the respective support region of the respectively assigned flange part engages.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruben Picon-Feliciano whose telephone number is (571)-272-4938.  The examiner can normally be reached on M-Th 9:00 am-6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUBEN PICON-FELICIANO/Examiner, Art Unit 3747                                                                                                                                                                                                        
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747